FILED
                              NOT FOR PUBLICATION                            JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SALVADOR GRANADOS ELISEA;                        No. 07-73890
RAFAELA GRANADOS,
                                                 Agency Nos. A073-872-934
               Petitioners,                                  A095-297-090

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Salvador Granados Elisea and Rafaela Granados, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen and to reconsider. Our jurisdiction is governed by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of motions to

reopen and to reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion because

it was not supported by sufficient evidentiary material to demonstrate prima facie

eligibility for the relief sought. See 8 C.F.R. § 1003.2(c)(1); see also Shin v.

Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (alien could not meet the burden of

proof for a motion to reopen, where “[a]lthough petitioner contends she has filed

an I-140 Form...she did not include any documentation to show her application has

been approved”). Nor did the petitioners identify any error of fact or law in the

BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272
F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc). Their due process contention is not

persuasive.

      We lack jurisdiction to review the BIA’s June 2007 order affirming the

immigration judge’s decision denying cancellation of removal because this petition

for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188

(9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                       07-73890